DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/22 was filed after the mailing date of the application on 12/07/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-33 of the currently examined application (17/544,658) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent 11,200,721. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that the claim language provided in claim 1 of the current application 17/544,658: “An apparatus comprising: a graphics processing unit (GPU) to render a first image frame at a first point in time in response to execution of a virtual reality (VR) application; and a reprojection engine coupled to the GPU, the reprojection engine to perform a reprojection operation…”, though it is a slight variation from claim 1 of U.S. Patent 11,200,721: “An apparatus comprising: an interface to couple to a memory to receive a first image frame rendered at a first point in time by a graphics processing unit (GPU) in response to execution of a virtual reality (VR) application; and processing circuitry coupled to the interface to access the first image frame, the processing circuitry to perform a reprojection operation…”, is similar in scope and would provide analogous generation of image frames within a virtual reality application. Table I listed below is provided to show which claims in the current application 17/544,658 that are also rejected on the ground of nonstatutory obviousness-type double patenting and map to claims of U.S. Patent 11,200,721. Table II is provided below to show how the claimed limitations from claim 1 of the current application 17/544,658 maps to claim 1 of U.S. Patent 11,200,721.

TABLE 1
Current Application: 17/544,658
Claims 1,  2,   3,  4,   5,   6,    7,   8, 9,  10, 11,  12, 13, 14, 15, 16, 17, 18,   19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33
U.S. Patent: 11,200,721 
Claims  1,  1,   2,  3,  9,   10, 11,  12, 10, 11,   13, 21, 14, 3, 12, 16, 15, 12,19, 21, 22,23,24, 22, 14, 15, 25, 16, 14, 19, 21, 22, 23 


TABLE II
Current Application: 17/544,658 (Claim 1)
U.S. Patent: 11,200,721 (Claim 1)
1.An apparatus comprising: 
a graphics processing unit (GPU) to render a first image frame at a first point in time in response to execution of a virtual reality (VR) application; and 




a reprojection engine coupled to the GPU, the reprojection engine to perform a reprojection operation at a second point in time based on motion data collected from head tracking sensors or eye tracking sensors indicating motion of a user's head or eyes, respectively,
 
1.An apparatus comprising: 
an interface to couple to a memory to receive a first image frame rendered at a first point in time by a graphics processing unit (GPU) in response to execution of a virtual reality (VR) application; and 
processing circuitry coupled to the interface to access the first image frame, the processing circuitry to perform a reprojection operation comprising a transformation of the first image frame in accordance with view data indicating a current view of a user captured at a second point in time subsequent to the first point in time to produce a reprojected image frame,
between the first point in time and the second point in time, the reprojection operation comprising a transformation
wherein the processing circuitry is to further perform a lens distortion correction operation on the first image frame,

of the first image frame in accordance with the motion data to produce a reprojected image frame.
wherein the reprojected image frame is to be displayed, and wherein the processing circuitry is external to the GPU.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649